Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claim 16, line 1, change “14” to ---10---, to correct claim dependency.


Allowable Subject Matter
Claims 1-10, 16 & 20-21 are allowed.
	The prior art does not teach an electric generator including at least a pair of stator coil sections with “a first connector connecting a first one of the upper coil headers to a first one of the lower coil header, the first connector comprising a first connecting bar of a conductive material and at least a first pair of couplers electrically and mechanically the first connector to the first one of the upper coil headers and the first one of the lower coil headers  at respective ends; a second connector  connecting a second one of the upper coil header to a second one of the lower coil header,  the second connector comprising a second connecting bar  of a conductive material and at least a second pair of couplers electrically and mechanically connect the second connector to the first one of the upper coil headers  and a second one of the lower the lower coil 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/BURTON S MULLINS/Primary Examiner, Art Unit 2832